 

 

Exhibit 10.1



SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of May 3, 2017, by and among Wells Fargo Capital
Finance, LLC, a Delaware limited liability company, as the arranger and
administrative agent (the "Agent") for the Lenders (as defined in the Credit
Agreement referred to below), the Lenders party hereto, WABASH NATIONAL
CORPORATION, a Delaware corporation ("Wabash"), certain Subsidiaries of Wabash
designated on the signature pages hereto as borrowers (together with Wabash,
such Subsidiaries are collectively referred as the "Borrowers") and certain
Subsidiaries of Wabash designated on the signature pages hereto as guarantors
(such Subsidiaries are collectively referred to as the "Guarantors" and together
with the Borrowers, such Guarantors are collectively referred to as the "Loan
Parties").

 

WHEREAS, the Borrowers, Agent, and Lenders are parties to that certain Amended
and Restated Credit Agreement dated as of May 8, 2012 (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement"); and

 

WHEREAS, the Borrowers have requested that Lenders agree to amend the Credit
Agreement in certain respects as set forth herein, and Lenders have agreed to
the foregoing, on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.       Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

 

2.       Amendments to Credit Agreement. In reliance upon the representations
and warranties of the Borrowers set forth in Section 6 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement is hereby amended as follows:

 

(a)       Clause (y) of the second proviso in Section 2.4(e)(ii) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

and (y) in the case of the Term Priority Collateral, Borrowers and their
Subsidiaries shall not have the right to use such Net Cash Proceeds to make such
replacements, purchases or construction unless, while the Term Loan Credit
Agreement is in effect or any Additional Indebtedness is outstanding, such
replacements, purchases and construction are permitted by the terms of the Term
Loan Credit Agreement (as in effect on the Second Amendment Date, or in the case
of the Net Cash Proceeds from the sale or other disposition of the Real Property
Collateral located at 10498 North Vancouver Way, Portland, Oregon as may be
consented by the requisite lenders party to the Term Loan Credit Agreement) and
such agreements, instruments or documents delivered in connection with any
Additional Indebtedness or, if the Term Loan Credit Agreement is no longer in
effect and no Additional Indebtedness is outstanding, such Net Cash Proceeds are
in excess of $1,500,000 in any given fiscal year.

 



 

 

 

 

(b)       The definition of the term “Consolidated Tangible Assets” is hereby
added to Schedule 1.1 to the Credit Agreement in its appropriate alphabetical
order:

 

“Consolidated Tangible Assets” shall mean (x) the total assets of the Borrower
and its Subsidiaries less (y) all goodwill and other intangible assets of the
Borrower and its Subsidiaries, as shown on the most recent balance sheet
constituting financial statements delivered pursuant to Section 5.1 that had
been delivered immediately preceding the date on which any calculation of
Consolidated Tangible Assets is being made.

 

(c)       Clause (o) of the definition of the term “Permitted Disposition” is
hereby amended and restated in its entirety as follows:

 

(o)       sales, leases and other dispositions of assets on an arm's length
basis with a fair market value of up to the greater of (x) $30,000,000 and (y)
5.0% of Consolidated Tangible Assets (as determined at the time of such
disposition) in the aggregate in any one calendar year, in each case so long as
(i) no Default or Event of Default is in existence or would result therefrom,
(ii) not less than 75% of the consideration received in respect thereof is cash
received by a Loan Party or its Subsidiaries, (iii) the consideration received
for the assets to be so disposed is at least equal to the fair market value
thereof, and (iv) in the case of individual assets with a book value in excess
of $500,000, the consideration received in respect thereof is at least equal to
the portion of the Advances predicated on the value of such assets.

 

(d)       Clause (b) of the definition of the term “Purchase Money Indebtedness”
is hereby amended and restated in its entirety as follows:

 

(b) within 180 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

 

(e)       The definition of the term "Second Amendment Date" is hereby added to
Schedule 1.1 to the Credit Agreement in its appropriate alphabetical order as
follows:

 

“Second Amendment Date” shall mean May 3, 2017.

 

3.       Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

 



 -2- 

 

 



4.       Reaffirmation and Confirmation. Each Loan Party hereby ratifies,
affirms, acknowledges and agrees that the Credit Agreement and the other Loan
Documents to which it is a party represent the valid, enforceable and
collectible obligations of such Loan Party, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan Document. Each
Loan Party hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Loan Party in all respects.

 

5.       Conditions to Effectiveness. This Amendment shall become effective upon
Agent's receipt of a copy of this Amendment executed and delivered by Agent, the
Required Lenders and the Loan Parties.

 

6.       Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Loan Party hereby represents and warrants to
Agent and Lenders that:

 

(a)       after giving effect to this Amendment, all representations and
warranties contained in the Loan Documents to which such Loan Party is a party
are true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date);

 

(b)       no Default or Event of Default has occurred and is continuing or will
exist after this Amendment becomes effective; and

 

(c)       this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.

 

7.       Miscellaneous.

 

(a)       Expenses. Each Borrower agrees to pay, promptly after demand therefor
is made by Agent, all reasonable and documented costs and expenses of Agent
(including reasonable attorneys fees) incurred in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. All
obligations provided herein shall survive any termination of this Amendment and
the Credit Agreement as amended hereby.

 

(b)       Choice of Law and Venue; Jury Trial Waiver; Reference Provision.
Without limiting the applicability of any other provision of the Credit
Agreement or any other Loan Document, the terms and provisions set forth in
Section 12 of the Credit Agreement are expressly incorporated herein by
reference.



 



 -3- 

 

 

(c)       Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

 

8.       Release.

 

(a)       In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, controversies,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, both at law and in equity,
which Loan Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

(b)       Each Loan Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

(c)       Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 



 -4- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

 

  BORROWERS:       WABASH NATIONAL CORPORATION,   a Delaware corporation      
By: /s/ Jeffery Taylor   Title: Senior Vice President & Chief Financial Officer

 

 

  WABASH NATIONAL, L.P.,   a Delaware limited partnership       By: Wabash
National Trailer Centers, Inc.,     Its General Partner         By: /s/ Jeffery
Taylor   Title: Treasurer

 



 

  WABASH WOOD PRODUCTS, INC. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas
corporation       By: /s/ Jeffery Taylor   Title: Vice President & Treasurer

 

 

  TRANSCRAFT CORPORATION,   a Delaware corporation       By: /s/ Jeffery Taylor
  Title: Vice President – Treasurer

 



 

 

 

 



  WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation       By: /s/
Jeffery Taylor   Title: Treasurer

 

 



  WALKER GROUP HOLDINGS LLC,   a Texas limited liability company       By:
Wabash National, L.P.,     Its Sole Member           By: Wabash National Trailer
Centers, Inc.,       Its General Partner           By: /s/ Jeffery Taylor  
Title: Treasurer

 

 



  BULK SOLUTIONS LLC, a Texas limited liability company       By: Walker Group
Holdings LLC,     Its Sole Member           By: Wabash National, L.P.,       Its
Sole Member             By: Wabash National Trailer Centers, Inc.,         Its
General Partner           By: /s/ Jeffery Taylor   Title: Treasurer

 



 -2- 

 

 





  GARSITE/PROGRESS LLC, a Texas limited liability company

  By: Walker Group Holdings LLC,     Its Sole Member           By: Wabash
National, L.P.,       Its Sole Member               By: Wabash National Trailer
Centers, Inc.,         Its General Partner           By: /s/ Jeffery Taylor  
Title: Treasurer

 

 



  WALKER STAINLESS EQUIPMENT COMPANY LLC, a Delaware limited liability company  
    By: Walker Group Holdings LLC,     Its Sole Member           By: Wabash
National, L.P.,       Its Sole Member               By: Wabash National Trailer
Centers, Inc.,         Its General Partner           By: /s/ Jeffery Taylor  
Title: Treasurer

 



 -3- 

 



 

  BRENNER TANK LLC, a Wisconsin limited liability company           By: Walker
Group Holdings LLC,     Its Sole Member           By: Wabash National, L.P.,    
  Its Sole Member               By: Wabash National Trailer Centers, Inc.,      
  Its General Partner           By: /s/ Jeffery Taylor   Title: Treasurer

 

 



  BRENNER TANK SERVICES LLC, a Wisconsin limited liability company           By:
Brenner Tank LLC,     Its Sole Member           By: Walker Group Holdings LLC,  
    Its Sole Member             By: Wabash National, L.P.,       Its Sole Member
              By: Wabash National Trailer Centers, Inc.,         Its General
Partner           By: /s/ Jeffery Taylor   Title: Treasurer

 

 

 -4- 

 



 

  GUARANTORS:       CLOUD OAK FLOORING COMPANY, INC.       By: /s/ Jeffery
Taylor   Title: Vice President – Treasurer

 

 



  NATIONAL TRAILER FUNDING, L.L.C.       By: Wabash National Trailer Centers,
Inc.,     Its Sole Member         By: /s/ Jeffery Taylor   Title: Treasurer

 

 

  WABASH NATIONAL MANUFACTURING, L.P. (f/k/a Wabash National Lease Receivables,
LP)       By: Wabash National Corporation,     Its General Partner         By:
/s/ Jeffery Taylor   Title: Senior Vice President and Chief Financial Officer

 



 

  CONTINENTAL TRANSIT CORPORATION       By: /s/ Jeffery Taylor   Title:
Treasurer      

 

 



  WABASH NATIONAL SERVICES, L.P.       By: Wabash National Trailer Centers,
Inc.,     Its General Partner         By: /s/ Jeffery Taylor   Title: Treasurer

 





 -5- 

 

 

 

  FTSI DISTRIBUTION COMPANY, L.P.       By: Wabash National Trailer Centers,
Inc.,     Its General Partner         By: /s/ Jeffery Taylor   Title: Treasurer

 

 



 -6- 

 



 

  AGENT:       WELLS FARGO CAPITAL FINANCE, LLC       /s/ Anne Sasal   By: Anne
Sasal   Title: Vice President            

 

 

 -7- 

 



 

 

  LENDERS:       WELLS FARGO CAPITAL FINANCE, LLC       /s/ Anne Sasal   By:
Anne Sasal   Title: Vice President            

 

 



 -8- 

 

 



 

  CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc., as a
Lender       By: /s/ James Zamborsky   Title: Vice President

 

 

 



 -9- 

 

 

 

  BMO HARRIS BANK N.A., as a Lender       By: /s/ Sarah Yates   Title: Vice
President

 

 

 



 -10- 

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Andrew Salmon  
Title: VP

 



 

 



 -11- 

 